Dismiss and Opinion Filed January 6, 2015




                                        S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00979-CV

                                KEVIN R. DAVIS, Relator
                                          V.
                            THE STATE OF TEXAS, Respondent

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 90977-422

                            MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       By letter dated August 28, 2014, the Court questioned its jurisdiction over this appeal.

Specifically, the Court questioned whether the order appealed in this case was a final judgment.

Because the record before the Court does not reveal the existence of a final judgment disposing

of all the claims and parties in the case, we DISMISS the appeal.

       This is a forfeiture case concerning a pickup truck. The State’s original petition in the

case complained of two alleged possessors of the truck, appellant Kevin Davis and D’Wayne

Baggett, who is not a party to this appeal. On July 16, 2014, the trial court signed an

“Interlocutory Default Judgment as to Kevin Davis.” Appellant filed a notice of appeal from this

order on July 23, 2014.
       The trial court’s interlocutory default judgment expressly stated that it “does not dispose

of any rights, title and/or interest as to D’Wayne Baggett.” In addition, the trial court struck

language from the proposed draft judgment stating that the judgment “is final and appealable as

to Kevin Davis.” It does not appear from the record before the Court that the trial court severed

the claims against D’Wayne Baggett or in any other ways disposed of the D’Wayne Baggett’s

claim to the vehicle.

       Because the clerk’s record in the case appeared to negate our jurisdiction, by letter dated

August 28, 2014 we directed appellant to file a jurisdiction brief addressing our jurisdiction over

the appeal. By order dated September 9, 2014, we granted appellant additional time to file his

jurisdictional brief and ordered that his brief be filed no later than October 13, 2014. To date, the

Court has not received appellant’s jurisdiction brief. Nevertheless, the Court must determine

whether it has jurisdiction to proceed with this appeal, even if it is necessary to do so sua sponte.

Bank of New York Mellon v. Guzman, 390 S.W.3d 593, 596 (Tex. App.—Dallas 2012, no pet.).

       Generally, this Court has jurisdiction only over appeals from final judgments. See Lehmann

v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all

pending parties and claims. Id. Because the order in this case expressly states it does not dispose of

any rights, title and interest of D’Wayne Baggett in the truck, the order is not a final judgment and it

is not appealable. Because we find no basis for jurisdiction, we DISMSS the appeal.




140979F.P05
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KEVIN R. DAVIS, Appellant                          On Appeal from the 422nd Judicial District
                                                   Court, Kaufman County, Texas
No. 05-14-00979-CV         V.                      Trial Court Cause No. 90977-422.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant KEVIN R. DAVIS.


Judgment entered January 6, 2015.




                                             –3–